Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
2.	Claims 1-3, 5, 6, 8, 10, 11, and 14-18 are pending.
Priority
3.	Application 15/174,441 was filed on June 6th, 2016. 
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The closest prior art the examiner has been able to locate are US Patent 8,612,276 to Nielsen et al. (hereinafter Nielsen),US Patent Publication US2016/0203443 to Wheeling (hereinafter Wheeling), US Patent Publication US2002/0035488 to Aquila et al. (hereinafter Aquila), US Patent 9,282,430 to Brandmaier et al. (hereinafter Brandmaier), and US Patent Publication US2016/0275638 to Korpi et al (hereinafter Korpi). While Nielsen, Wheeling, Aquila, Brandmaier, and Korpi are similar to the instant application in many respects, there are clear patentable distinctions.  Unlike the prior art, the present invention teaches automatically assign locations to mobile comprising: a location data store containing information about a set of locations to be visited, including, for each location to be visited, a location identifier and location coordinates, wherein each location to be visited is associated with an insurance claim submitted by a client of an insurance enterprise; a mobile unit data store containing information about a set of mobile units, including, for each mobile unit, a mobile unit identifier, mobile unit location coordinates, and a mobile unit communication address, wherein each mobile unit is associated with a claims adjuster; the back-end application computer server, coupled to the location and mobile unit data stores, including: a computer processor, and a computer memory, coupled to the computer processor, storing instructions that, when executed by the computer processor cause the back-end application computer server to: train a predictive model in a first stage, via a model training component, using historical claim data;  access the information about the set of locations to be visited, prioritize the set of locations to be visited based at least in part on an estimated claim value associated with each location and the trained predictive model, access the information about the set of mobile units,2Application No. 15/174,441 Amendment and Response to November 29, 2021, Final Office Actionestablish at least one geo-fence defining a region, automatically assign each location to a mobile unit based at least in part on the location coordinates, the mobile unit location coordinates, the geo-fence, and said prioritization, wherein said assignment includes transmitting a first assignment request to a first mobile unit without transmitting the first assignment request to a second mobile unit thereby reducing a number of electronic messages that are transmitted via a distributed communication network and, if the first mobile unit accepts the first request, assigning the location to be visited to the first mobile unit, and further wherein, if the first mobile unit does not accept the first request, transmitting a second assignment request to the second mobile unit, calculate an estimated time of mobile unit arrival for each location to be visited, transmit indications of assigned locations to be visited to each mobile unit via the associated mobile unit communication address, receive, from each client, rating information about the assigned claims adjuster, and receive, from each claims adjuster, insurance claim information including at least one of: weather information, a temperature, a noise level, a wind speed, a barometric pressure, environmental quality information, air quality, and water contamination data wherein the insurance claim information is fed back to further train and improve the predictive model; train the predictive model, via the model training component in a second stage based on the received rating information from each client and the received insurance claim information from each claims adjuster; and a communication port coupled to the back-end application computer server to facilitate an exchange of electronic messages, via the distributed communication network,3Application No. 15/174,441 Amendment and Response to November 29, 2021, Final Office Actionsupporting at least one interactive user interface display associated with assignments of locations to mobile units, wherein the back-end application computer server facilitates a collection of location data from the assigned mobile units, wherein the interactive user interface display is associated with the client who submitted the insurance claim and includes a map containing information about the claims adjuster assigned to the insurance claim, and selection of an icon associated with the claims adjuster results in a display of detailed information about that claims adjuster including the calculated estimated time of mobile unit arrival.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693